DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2017/0182943 A1 to Hoenninger.

A) As per Claim 1, Hoenninger teaches a vehicle instrument panel structure (Hoenninger: Figure 1) comprising: 

a guide member (Hoenninger: Figure 3, Item 42) that is provided at the vehicle rear side of the blower outlet so as to block the blower outlet from view of an occupant sitting in a vehicle seat provided inside the vehicle cabin, and that has a front surface and a rear surface extending along a corresponding curve from a location corresponding to the blower outlet toward a vehicle width direction outer side (Hoenninger: Figure 3, Item 4 is curved at the edges from Item 13 toward 14).

B) As per Claim 2, Hoenninger teaches that a vehicle cabin inner face of the guide member extends contiguously to the meter section (Hoenninger: Figure 1, Item 2 extends to meter section Item 8).

C) As per Claim 3, Hoenninger teaches that a display device configured to display information toward the vehicle cabin is provided at the guide member (Hoenninger: Figure 1, Item 4 is display).

D) As per Claim 4, Hoenninger teaches that the blower outlet is formed in a slit shape with a length direction following an extension direction of the guide member toward the vehicle width direction outer side (Hoenninger: Figure 2, Item 13 is longer in toward the vehicle width direction than vertical direction).

E) As per Claim 5, Hoenninger teaches that the guide member is formed in a substantially plate shape (Hoenninger: best shown in Figure 3, Item 4 is plate shape); and 
the blower outlet is provided facing a vehicle cabin outer face of the guide member (Hoenninger: Figure 3, Item 13 is near outer surface of Item 4).

F) As per Claim 6, Hoenninger teaches that a decorative panel provided between the meter section on the instrument panel and the interior member of the vehicle door such that the decorative 

G) As per Claim 7, Hoenninger teaches that a vehicle width direction outer 10side end portion of the guide member is provided at a vehicle front-rear direction position aligned with an external mirror so as to be spaced apart from the interior member (The Examiner notes that the external mirror is not part of the structure and therefore the limitations must merely be capable of being aligned with an external mirror, which they certainly are).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenninger in view of US Patent Number 4,459,901 to Watanaby.


Hoenninger does not teach that the upper end portion and the lower end portion being free ends open to the vehicle cabin.
However, Watanaby teaches free ends of side wind defroster (Watanaby: Figure 2, Item 30 is plate with open sides).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger by making the enclosed duct open, as taught by Watanaby, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger with these aforementioned teachings of Watanaby since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the open duct of Watanaby for the closed duct of Hoenninger. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of the Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Hoenninger does not teach “a front surface and a rear surface extending along a corresponding curve from a location corresponding to the blower outlet toward a vehicle width direction outer side”. The Examiner respectfully disagrees. As cited above, the curved portions of the surfaces certainly read on the current, broad claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 6,089,971 to Jokela, drawn to an open deflection plate

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762